Detailed Action1
Election/Restriction
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-14 and 16-17 in the reply filed on February 6, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: for consistency, the recitations of “of said at least a plurality” should be changed to “of said at least a plurality of tooth flanks”, or more preferably, “said plurality of tooth flanks”. Claims 1, 2-4, 6, 11-13, and 17 are objected to because of informalities: for consistency, the recitations of “the at least a subset” and “the subset” should be changed to “the at least a subset of said tooth flanks”, or more preferably, “the subset of the tooth flanks”.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 9 recites determining an ease-off function configured to provide the non-periodically distributed modification of the flank topography. Applicant’s disclosure does not describe claim 9 in a way that would allow one skilled in the art to practice the claimed invention. As further discussed below, the MPEP lays out eight factors to consider whether the level of experimentation would be undue. MPEP 2164.01(a).
(A) The breadth of the claims. The first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. In the instant application, claim 9 requires a function that is configured to provide an ease off of the flank topography and provide the non-periodically distributed modification.
(B) The nature of the invention i.e., the subject matter to which the claimed invention pertains. The instant application pertains to the topography of gear teeth.
(C) The state of the prior art. The current state of the prior art discloses providing an ease off between gear teeth. Separately, the prior art teaches to provide a non-periodically distributed modification of the flank topography by shifting the machining tool during machining. The prior art does not teach providing a non-periodically distributed modification of the flank topography by a function that also provides the geometry and/or ease off of the gear teeth.
(D) The level of one of ordinary skill. Applicant’s disclosure must be sufficient to enable a gear machinist having three-to-five years of experience to use the invention. 
(E) The level of predictability in the art. The predictability or lack thereof in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. The instant invention is within the mechanical arts. The mechanical arts are typically considered predictable (as compared to pharmaceutical arts). However, this predictability does not cure the lack of direction provided by the inventor, or lack of working examples, that would allow one of ordinary skill to understand how to determine a function that provides an ease off and a non-periodically distributed modification of the flank topography.
 (F) The amount of direction provided by the inventor. The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. Upon reviewing the instant application, Applicant’s originally filed specification does not provide an ease off function or contain the word “function”. With respect to ease off, Applicant’s specification states that a stochastic distribution of the ease off is provided. However, the specification does not detail how this is done with an ease off function. Thus, while Applicant’s teach and enable performing a non-periodically distributed modification of the flank topography, which will inevitably modify the ease off, Applicant’s do not teach how to create an ease off function that provides the non-periodically distributed modification of the flank topography.
(G) The existence of working examples. As described in factor (F), above, Applicant’s originally filed application does not give provide a function or use the word “function” in the specification.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Since no direction is provided by the instant application, one of ordinary skill in the art would be uncertain as to how to create a function that provides a predetermined ease off while also providing the non-periodically distributed modification of the flank topography. Therefore, it would not be practical for one of ordinary skill in the art to be able to use the method as recited in claim 9 without undue experimentation. 
After considering all of the above factors, claim 9 is not enabled by the originally filed disclosure. 
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites claim 1 further comprising further finish machining at least one of the tooth flanks of the at least a subset in the gear cutting machine. Claim 1 has been amended to include fine machining and a correction fine machining. Applicant’s specification does not teach performing fine machining, performing a corrected fine machining, and also performing a further finish machining (see Applicant’s specification generally, and specifically paragraphs [0096]-[0097]). In addition, the term “finish machining” is used in paragraphs [0015], [0035], [0066] & [0070]-[0071] of Applicant’s specification. In these paragraphs the finish machining is used to carry out the process of claim 1 including the fine machining step and correction machining process—it does not teach the finish machining happening after the initial and corrected machining processes as recited in claim 1. 
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 12 recites when the gear wheel workpiece is paired and operated with a second gear wheel workpiece, an effective torque transmission ratio thereof is substantially free of resonances. It is unclear how much of a resonance can be present while still being “substantially free” of them. Further, this limitation is confusing as to what it is attempting to claim because torque transmission ratios don’t have an amplitude. Thus, it is unclear how they can have resonances to begin with. 

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,462,092 (“Stadtfeld”) in view of EP0353451 (“EP451”).
Regarding claim 1, Stadtfeld teaches a method comprising: fine machining with a multiaxis gear cutting machine a gear wheel workpiece comprising multiple tooth flanks and multiple tooth gaps, each tooth gap defined by two of said tooth flanks (col. 1 lines 12-14, col. 1 line 62 – col. 2 line 25, col. 2 line 57 – col. 3 line 5). Claim 1 further recites said fine machining includes performing a non-periodically distributed modification of flank topography of at least a subset of said tooth flanks using a gear cutting tool. Stadtfeld teaches to randomly modify at least a subset of the flanks of the workpiece so that the final topography of each flank of the subset is different (col. 4 lines 39-67). 
Claim 1 further recites the method further including assigning an individual target topography to each tooth flank of the at least a subset. Since Stadtfeld teaches that the finish machining comprises a CNC machine having hundreds position changes (col. 3 lines 6-33). One of skill in the art appreciates that the positions the CNC machine is instructed to move correspond to a predetermined target topography of each tooth. 
Stadtfeld fails to explicitly teach measuring actual topography of at least a plurality of tooth flanks of the at least a subset after said fine machining, comparing, using a computer, the actual topography to the individual target topography of said at least a plurality and, in turn, determining any deviations between the actual topography and the individual target topography of said at least a plurality, and when deviations exist, one or more of performing a correction machining process on at least a portion of said at least a plurality. However, this would have been obvious in view of EP451.
EP451 teaches specifying a target value of tooth flanks of a first gear of a gear pair 23/24 (page 2, wherein all references to EP451 refer to the machine translation submitted herewith), performing a first machining procedure on the first gear (fig. 1, pages 2-3, i.e. cutting with machine 10); measuring tooth flanks of the first gear and acquiring therefrom multiple measurements of the tooth flanks (fig. 1, pages 2-3, i.e. via device 11); determining via a computer deviations of the actual teeth topography relative to the target teeth topography (figs. 1 & 4, pages 2-3); determining, using the deviations, correction values adapted to correct said deviations (pages 2-3, i.e. deviations are used to determine correction parameters); defining a modified machining procedure based on the correction values (page 3, i.e. anew cutting program is created based on the correction values); and performing the modified cutting procedure on the first gear (page 3, wherein the gear goes back to the cutting machine 10 to be cut with the new cutting program). EP451 further teaches that the teeth topography can be checked after other machining operations as well. For example, EP451 teaches to check the contact pattern/area of the teeth after a lapping procedure (page 2).
In this case, Stadtfeld teaches to grind tooth flanks of a gear wherein the topography of each of a plurality of flanks has an initial topography that is modified. EP451 teaches a predictable way of machining gears so that the machined gear teeth topography is within a predetermined tolerance of the target teeth topography. Thus, to ensure machined gear pairs have teeth topographies within a tolerance of the target teeth topographies, it would be obvious to modify AAPA to measure the tooth flanks after machining, compare and determine deviations between the measured tooth flanks and the target teeth topography, create a modified machining procedure based on the deviations, and perform the modified machining procedure on the gear. 
Claim 1 lastly recites or when said gear wheel workpiece is of a series of gear wheel workpieces fine machined in the gear cutting machine, performing said correction machining process on respective tooth flanks of at least one other gear wheel workpiece in the series. Due to the word “or”, the broadest reasonable interpretation does not include this limitation if the previous limitation is taught (which is as detailed above).
Claim 2 recites after performing the non-periodically distributed modification of the flank topography, each tooth flank of the at least a subset has a different topography than all other tooth flanks of the subset. As detailed in the rejection to claim 1 above, Stadtfeld teaches to modify each of the plurality of flanks of the workpiece so that the final topography of each flank is different (col. 4 lines 39-67). 
Claim 3 recites after performing the non-periodically distributed modification of the flank topography, no convex tooth flanks of adjacent tooth gaps of the at least a subset have the same topography. As detailed in the rejection to claim 1 above, Stadtfeld teaches to modify each flank of the workpiece so that the final topography of each of the plurality of flanks is different (col. 4 lines 39-67). Stadtfeld further teaches the teeth having convex flanks (figs. 1, 4 & 6). 
Claim 5 recites said method defines a single-indexing method. Stadtfeld teaches generating grinding each flank individually (col. 2 line 57 – col. 3 line 33, col. 4 lines 47-59), i.e. single indexing method.
Claim 6 recites predetermining a spatially and chronologically varied relative movement of the gear cutting tool relative to the tooth flanks of the at least a subset using a CNC controller of the gear cutting machine so that one or more of (i) for each convex tooth flank of the subset, said fine machining generates a different flank topography than a subsequent convex tooth flank of said subset, or (ii) for each concave tooth flank of the subset, said fine machining generates a different flank topography than a subsequent concave tooth flank of said subset. As detailed in the rejection to claim 1 above, Stadtfeld teaches to modify each of the subset of flanks of the workpiece so that the final topography of each flank is different. This modification is determined prior to the grinding by predetermined and random movement changes by the CNC machine (Stadtfeld, col. 2 lines 57-67 & col. 4 lines 47-67). Stadtfeld further teaches the teeth having convex flanks (figs. 1, 4 & 6).
Claim 8 recites before the fine machining step, determining the non- periodically distributed modification using flank generator software. Since each of the hundreds of commands of the CNC machine of Stadtfeld are changed via a function or randomly, one of skill in the art will appreciate that software is used to change each command. This software reads on flank generator software because the software aids in generating the flanks of the gear.
Claim 10 recites one or more of the fine machining step or the correction machining process includes generating a flank topography of a first tooth flank of the at least a subset of the tooth flanks that differs from a flank topography of a second tooth flank of the at least a subset of the tooth flanks that is adjacent to the first tooth flank. As detailed in the rejection to claim 1 above, Stadtfeld teaches to modify each of the plurality of flanks of the workpiece so that the final topography of each adjacent flank is different (col. 4 lines 47-67).
Regarding claim 11, Stadtfeld further teaches the fine machining step includes machining the at least a subset so that, when the gear wheel workpiece is paired and operated with a second gear wheel workpiece, an effective torque transmission ratio thereof has a reduced periodic excitation compared with operation of a pairing of said gear wheel workpiece and the second gear wheel workpiece on which said fine machining step has not been performed (col. 2 lines 8-25, col. 5 lines 26-46).
Claim 12 recites the fine machining step includes machining the at least a subset so that, when the gear wheel workpiece is paired and operated with a second gear wheel workpiece, an effective torque transmission ratio thereof is substantially free of resonances. One of skill in the art will appreciate that the bevel gear of Stadtfeld can be paired with another gear such that the torque transmission ratio is constant (i.e. without resonances). Further, a torque transmission ratio doesn’t have an amplitude component.
Claim 13 recites one or more of the fine machining step or the correction machining process includes generating tooth flank profiles of the at least a subset configured for pairing of the gear wheel workpiece with a second gear wheel workpiece with intermeshing tooth flank profiles wherein each engagement of a tooth flank of the gear wheel workpiece with a flank of the second gear wheel workpiece differs from an engagement of a subsequent tooth flank of the gear wheel workpiece with a subsequent flank of the second gear wheel workpiece. As detailed in the rejection to claim 1 above, Stadtfeld teaches to modify each of the plurality of flanks of the workpiece so that the final topography of each flank is different from adjacent ones (col. 4 lines 47-67). This will naturally result in the engagement of each tooth with a respective tooth of a second gear being different, which produces lower amplitude peaks (col. 2 lines 8-25, col. 5 lines 26-46). 
Regarding claim 14, Stadtfeld further teaches defining a grinding method or a hard-skiving method (col. 2 lines 20-25, col. 2 line 57 – col. 3 line 5).
Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld et al. as applied to claim 1 above, and further in view of USPGPub No. 2015/0286206 (“Muller”).
Claim 4 recites after performing the non-periodically distributed modification of the flank topography, no … tooth flanks of adjacent tooth gaps of the at least a subset have the same topography. As detailed in the rejection to claim 1 above, Stadtfeld teaches to modify each of the subset of flanks of the workpiece so that the final topography of each adjacent flank is different (col. 4 lines 47-67). Stadtfeld further teaches the teeth having convex flanks (figs. 1, 4 & 6).
However, Stadtfeld et al. fail to explicitly teach concave tooth flanks. This would have been obvious in view of Muller.
Muller is also directed to grinding bevel gear teeth with a cup grinding wheel (paras. [0003], [0006]-[0007] & [0046]). Muller teaches the teeth of the gear can have a convex flank and a concave flank that are each ground (paras. [0005]-[0007], [0009], [0057] & [0063]).
In this case, both Stadtfeld et al. and Muller teach grinding bevel gear teeth with a cup grinding wheel (col. 1 lines 62-67 of Stadtfeld). Muller teaches that it is known and predictable to grind bevel gear teeth having both convex and concave flanks with a cup grinding wheel. Thus, it would be obvious to modify the gear of Stadtfeld et al. such that the gear teeth have a convex flank and a concave flank that are configured to be ground. 
Regarding claim 5, assuming arguendo that Stadtfeld et al. fail to explicitly teach said method defines a single-indexing method, this would have been obvious in view of Muller.
Muller is also directed to grinding bevel gear teeth with a cup grinding wheel wherein the grinding machine is a multi-axis grinding machine (figs. 2-3; paras. [0003], [0006]-[0007] & [0046]). Muller teaches that it is known to use a cup grinding wheel in a single indexing method (paras. [0002], [0014]-[0018] & [0046]).
In this case, both Stadtfeld et al. and Muller are directed to grinding bevel gear teeth, for example with a cup grinding wheel in a multi-axis grinding machine (Stadtfeld, col. 1 lines 62-67, col. 2 lines 57-67). Muller teaches that it is known and predictable to grind gear teeth in a single-indexing method with a cup grinding wheel as part of a multi-axis grinding machine. Further, since the single-indexing method is part of a multi-axis grinding machine, it would be predictable to perform modifications to each flank using the single-indexing method. Thus, it would be obvious to modify the method of Stadtfeld et al. such that grinding method is a single-indexing method. 
Regarding claim 16, Stadtfeld et al. fail to explicitly teach at least a portion of the measuring step is performed with the gear wheel workpiece in the gear cutting machine. However, this would have been obvious in view of Muller.
Muller is also directed to grinding bevel gear teeth with a cup grinding wheel wherein the grinding machine is a multi-axis grinding machine (figs. 2-3; paras. [0003], [0006]-[0007] & [0046]). Muller teaches that the grinding machine comprises a measuring sensor that is configured to measure the tooth flanks while the gear is secured to the grinding machine (fig. 3, paras. [0050]-[0054]).
In this case, both Stadtfeld et al. and Muller are directed to grinding a gear and measuring the tooth flanks. Muller teaches one of skill in the art that it is known and predictable for the tooth flank measuring sensor to be part of a grinding machine so that the tooth flanks can be measured while the gear is attached to the grinding machine. Thus, in order to provide a quicker and more efficient method, it would be obvious to measure the tooth flanks while the gear is on the grinding machine by providing the grinding machine with a tooth flank measuring sensor.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld et al. as applied to claim 1 above, and further in view of USPGPub No. 2013/0216321 (“Heer”).
Regarding claim 7, Stadtfeld et al. fail to explicitly teach using a software program or a software module in the multiaxis gear cutting machine before the fine machining step, determining, with a computer, a tooth contact between the gear wheel workpiece and a second gear wheel workpiece to be paired therewith. However, this would have been obvious in view of Heer.
Heer is directed to a bevel gear pair, and specifically to optimizing a contact area of a gear pair (paras. [0001]-[0007]). Heer teaches that the topography/profile of the conjugated teeth should be such that an ease off of varying size exists in the unloaded state (paras. [0006]-[0007]). The ease off prevents excessive stress and damage from occurring at the edges of the teeth (para. [0007]). Heer teaches that in order to determine if an ease-off is optimized, the topographies and contact areas of the tooth flanks can be determined and compared by use of an ease-off curve (figs. 1-5, paras. [0011], [0012] & [0056]-[0060]). One of skill in the art will appreciate that software is used to create the ease off curves.
In this case, both Stadtfeld et al. and Heer are directed to improving bevel gears. Heer teaches one of skill in the art that teeth of a gear pair should be formed such that there is an optimized ease off of varying size in the unloaded state. Heer teaches that it is predictable to calculate and compare ease offs by determining teeth topographies and plotting them on an ease off curve via software. Thus, after cutting the gear teeth but prior to fine machining, in order to improve the bevel gears by preventing excessive stress, it would be obvious to measure the teeth topography and calculate the contact area and ease off of the gear pair to ensure an optimal ease off is present or can be created by the fine machining. 
Claim 7 also recites determining a non-periodically distributed modification of the tooth contact for the contact of each tooth flank of the gear wheel workpiece with a conjugated tooth flank of the second gear wheel workpiece. As detailed above, tooth contact analysis is performed to achieve an optimal ease off/contact pattern. Thus, when determining the modification as detailed in the rejection to claim 1 above, it is over the entire tooth surface including the tooth contact area (Stadtfeld, figs. 1, 4 & 6, col 4 lines 47-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”